           Case 1:20-cr-00316-ER Document 32 Filed 01/13/21 Page 1 of 1


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       January 11, 2021
BY ECF                                       The January 12 pretrial conference is adjourned to Thursday,
                                             February 18, 2021, at 10:30 a.m. Speedy trial time is
The Honorable Edgardo Ramos                  excluded from January 12, 2021 until February 18, 2021, in
United States District Judge                 the interest of justice.
Southern District of New York
40 Foley Square                              SO ORDERED.
New York, New York 10007
                                                                                     January 13, 2021
       Re:     United States v. Justin Sanjurjo, 20 Cr. 316 (ER)

Dear Judge Ramos:

        The parties write jointly to seek an adjournment of the January 12, 2021 conference
currently scheduled before the Court in the above-captioned matter, to permit the parties to
continue discussing a pre-trial disposition. The parties respectfully request that the Court
reschedule the status conference for February 18 or 19, 2021, or as soon thereafter as is practicable
for the Court.

        Additionally, the Government respectfully requests, with the defendant’s consent, that time
between today and the next conference date be excluded under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A). The Government respectfully submits that the proposed exclusion would be in the
interest of justice to allow the parties to discuss a pre-trial resolution.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York

                                                  By: __________________________
                                                      Christy Slavik
                                                      Assistant United States Attorney
                                                      (212) 637-1113

cc:    Robert Baum, Esq. (by ECF)
